DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2017/083107 filed 05/04/2017, which claims benefit of the Chinese Application No. CN201611052058.6, filed 11/24/2016, has been received and acknowledged. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 04/14/2021.
Please amend claim 1, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 2, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 3, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 4, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 5, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 6, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 7, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”
Please amend claim 8, lines 1-2 as the following: “A micro-nano composite powder dedicated for the laser repair of tiny cracks on stainless steel surfaces…”

Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are directed toward a micro-nano composite powder dedicated for the laser repair of tiny cracks upon stainless steel surfaces. The composite powder includes 3 wt% to 7 wt% of nano WC (tungsten carbide), 0.5 wt% to 2 wt% of nano Al2O3 (alumina), 0.2 wt% to 0.8 wt% of micro-V (vanadium) powder, with the balance comprising a micro stainless steel powder having the composition shown below within Table I. The composite mixture of powders is then fully mixed through ball milling and further uniformly mixed after being blended with anhydrous ethanol. 


Table I- The composition of instant claim 1 compared to the composition of Qing (CN-105132916-A).

Chemical Component
Claim 1
Wt%
Qing
Wt%
C
0.08
< 0.1
Si
0.5
0.12 - 1.0
Mn
1.46
< 0.8
P
0.03
0
S
0.0005
0
Cr
19.0
17.5 - 20
Ni
9.5
10.5 - 16.0
Mo
0.5
0
V
0.2 - 0.8
1.5
Fe
Balance
Balance


The closest prior art includes the following:
Qing (CN-105132916-A, cited by applicant)
Qing teaches a micro stainless steel powder dedicated for the laser repair of tiny cracks within stainless steel surfaces as shown above within Table I (paragraphs [0007]-[0010], and [0015]). Qing teaches fully mixing through ball milling and further uniformly mixing (e.g., sieving) after being blended with anhydrous ethanol (e.g., absolute ethanol) (paragraphs [0013], and [0015]). 
However, with respect to the amount of micro-V powder, the examiner points out that Qing teaches V being included in the amount of 1.5% (paragraph [0010]), whereas the maximum amount required by the instant claims is at most 0.8 wt%. Furthermore, Qing does not teach the addition of nano-WC, and nano-Al2O3. 
Jiang (CN-105714286-B, cited by applicant)
Jiang teaches a method for repairing micro-cracks on stainless steel surfaces (paragraph [0002]). Jiang teaches adding nano-WC to stainless steel powder (paragraph [0012]). 
However, Jiang does not explicitly provide an amount or intended ratio of the nano-WC, and does not provide a motive or rationale that would allow one of ordinary skill to arrive at the presently claimed amounts. 
Wang (CN-1542166-A)
Wang teaches a metal surface treatment method for treating cracking resistance (paragraph [0002]). Wang teaches an example in which nano-Al2O3 is used (paragraph [0041]). 
However, the disclosure of Wang is intended for the repairing of ceramic coatings upon steel substrates. Furthermore, Wang does not teach the particle size and provides no motive or rationale that would allow one of ordinary skill to arrive to the presently claimed sizes. 

Related and Uncited Prior Art
Blankenship (U.S. 2010/0086702) 
Lin (U.S. 2014/0065320)
Yang (CN-102677044-A)
Dennis (U.S. Patent No. 5,641,921)
Bruck (U.S. 2015/0027993)

None of these references alone, or in combination teach the entirety of claim 1, and furthermore claims 2-8, nor provide a motive or rationale for why one of ordinary skill would otherwise arrive to the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-8 under 35 U.S.C. § 103 over Qing (CN-105132916-A) in view of Jiang (CN-105714286-B) and Wang (CN-1542166-A) have been fully considered and are persuasive. The rejection is withdrawn. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735